Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 1 of 12   PageID #: 322



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,          )       CR. NO. 17-00516 SOM
                                   )
            Plaintiff,             )       ORDER DENYING DEFENDANT
                                   )       WALTER DOMINGUEZ-GARCIA’S
                                   )       MOTION FOR COMPASSIONATE
                                   )       RELEASE
      vs.                          )
                                   )
WALTER ROLANDO ATEMIO              )
DOMINGUEZ-GARCIA,                  )
                                   )
            Defendant.             )
                                   )
_____________________________

         ORDER DENYING DEFENDANT WALTER DOMINGUEZ-GARCIA'S
                  MOTION FOR COMPASSIONATE RELEASE

I.          INTRODUCTION.

            Defendant Walter Dominguez-Garcia entered guilty pleas

to seven drug-related counts.          This court sentenced him in 2019

to concurrent sentences on those counts of 72 months of

incarceration and five years of supervised release, as well as to

$700 in special assessments.       See Judgment, ECF No. 45.       The

court found Dominguez-Garcia responsible for 323 grams of cocaine

(0.32 kilograms), 15,024.53 grams (15.02 kilograms) of “ice,” and

2,967.4 grams (2.97 kilograms) of methamphetamine.           See

Presentence Investigation Report, ECF No. 39, PageID # 119;

Minutes of Sentencing Proceeding, ECF No. 43, PageID # 164

(“Court adopts the PSR”); Statement of Reasons, ECF No. 46,

PageID # 180 (“The court adopts the presentence investigation

report without change.”).       Given his total offense level of 33
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 2 of 12   PageID #: 323



and criminal history category of I, Dominguez-Garcia’s guideline

range was 135 to 168 months.       See ECF No. 39, PageID # 124.

Dominguez-Garcia’s 72-month sentence reflected circumstances

justifying that sentence, including qualification for the safety

valve.   See ECF No. 46, PageID # 180.

            With good time credit, Dominguez-Garcia, who is 32

years old, has a projected release date of September 25, 2022.

See https://www.bop.gov/inmateloc/ (input BOP Register Number

10144-122) (last visited June 3, 2021).         It appears that

Dominguez-Garcia has been in custody since September 2017,

meaning that he has served roughly 2 2/3 years of his 6-year

sentence.    See Minutes of Initial Appearance, ECF No. 4, PageID

# 10; ECF No. 50, PageID # 195 (stating that he has been

incarcerated since September 1, 2017).

            Dominguez-Garcia is incarcerated at Atlanta USP in

Georgia.    See id.    Atlanta USP currently houses 2091 inmates,

with 2000 at the USP and 91 in an adjacent camp.

https://www.bop.gov/locations/institutions/atl/ (last visited

June 3, 2021).     As of the morning of June 3, 2021, Atlanta USP

has no active COVID-19 case in its inmate population and 4 active

COVID-19 cases in its staff, with 189 inmates and 25 staff

members having recovered from it.        Two inmates at Atlanta USP

have died from COVID-19.       See https://www.bop.gov/coronavirus/

(June 3, 2021).       Additionally, as of the morning of June 1, 2021,


                                     2
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 3 of 12   PageID #: 324



684 inmates and 218 staff members at Atlanta USP have been fully

vaccinated against COVID-19.       Id.   Dominguez-Garcia is among

those fully vaccinated inmates, having received the single-dose

Johnson and Johnson/Janssen vaccine on April 27, 2021.            See ECF

No. 63, PageID #s 282 and 286.

            Dominguez-Garcia moves for compassionate release under

18 U.S.C. § 3582(c)(1)(A).       The primary basis for his motion is

the COVID-19 pandemic.      Dominguez-Garcia claims that he is obese,

has asthma, and suffers from chronic pulmonary disease.            See ECF

No. 39, PageID # 122 (March 2019 PSR indicating that Dominguez-

Garcia is 5' 8" and 210 pounds); ECF No. 63, PageID # 313

(indicating a weight of 216 pounds on January 14, 2019);

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english

_bmi_calculator/bmi_calculator.html (indicating that a person who

is 5' 8" and 210 pounds has a BMI of 31.9); ECF No. 50-1, PageID

#s 198-99 (indicating that Dominguez-Garcia has mild intermittent

asthma and chronic Pulmonary disease).         After considering

Dominguez-Garcia’s medical conditions, the time remaining on his

sentence, and his history, this court concludes that he has not

demonstrated that extraordinary and compelling circumstances

warrant a reduction in his sentence.        Accordingly, his motion for

compassionate release is denied.

II.         ANALYSIS.




                                     3
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 4 of 12   PageID #: 325



            Dominguez-Garcia’s compassionate release request is

governed by 18 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with

the Sentencing Commission’s policy statements (assuming there are

any policy statements applicable to this motion).           See United

States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

            A.    Dominguez-Garcia Has Satisfied the Time-lapse

                                     4
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 5 of 12   PageID #: 326



                  Requirement of 18 U.S.C. § 3582(c)(1)(A).

            Dominguez-Garcia says he submitted a compassionate

release request to the warden of his prison on April 1, 2021.

See ECF No. 56-1, PageID # 212.          While the Government contends

that this is insufficient to demonstrate compliance with the

time-lapse requirements 18 U.S.C. § 3582(c)(1)(A), it merely

argues that he failed to support his contention with proof of

such submission.     The Government does not actually argue that

Dominguez-Garcia failed to submit such a request.           See ECF No.

57, PageID # 222.     Because this court views the administrative

exhaustion requirements as an affirmative defense, this court

rules that the Government has not met its burden on this motion

of demonstrating that Dominguez-Garcia failed to submit such a

request.    See United States v. Malae, 2021 WL 1343500, at *1 (D.

Haw. Apr. 9, 2021); United States v. Akolo, 2020 WL 4810104, at

*2-*3 (D. Haw. Aug. 18, 2020).       Even if the burden were on

Dominguez-Garcia to demonstrate that he satisfied the prison

exhaustion requirements, the court accepts his representation on

this point under the circumstances, which include the difficulty

facing Dominguez-Garcia of obtaining records while in prison

during a pandemic.     The court deems the prison exhaustion

requirement of § 3582(c)(1)(A) to have been satisfied.            More than

30 days have passed since Dominguez-Garcia submitted his request

to his warden.


                                     5
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 6 of 12   PageID #: 327



            B.    This Court Has Discretion in Determining Whether
                  Extraordinary and Compelling Reasons Justify a
                  Reduced Sentence.

            This court turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.      In orders addressing compassionate release

motions in other cases, this court has expressly recognized that

it possesses considerable discretion in determining whether a

particular defendant has established the existence of

extraordinary and compelling reasons that justify early release.

            This court has also stated that, in reading

§ 3582(c)(1)(A) as providing for considerable judicial

discretion, the court is well aware of the absence of an amended

policy statement from the Sentencing Commission reflecting the

discretion given to courts when Congress amended the statute to

allow inmates themselves to file compassionate release motions.

United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3

(D. Haw. May 29, 2020).      Specifically, this court has recognized

that an Application Note to a relevant sentencing guideline is

outdated.    This court continues to view its discretion as not

limited by Sentencing Commission pronouncements that are now at

odds with the congressional intent behind recent statutory


                                     6
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 7 of 12    PageID #: 328



amendments.      Mau, 2020 WL 6153581; see also United States v.

Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

Guideline as surviving, but now applying only to those motions

that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

that the Application Note is not “applicable,” but not deciding

the issue).

            Recently, the Ninth Circuit has expressly recognized

that there is no applicable Sentencing Commission policy

statement governing compassionate release motions filed by

defendants under § 3582(c)(1)(A).        Nevertheless, while the

Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not

applicable policy statements that are binding on this court, they

may inform this court’s discretion.        See United States v. Aruda,

993 F.3d 797, 801-02 (9th Cir. 2021) (per curiam).

            C.     Dominguez-Garcia Has Not Demonstrated That
                   Extraordinary and Compelling Circumstances Justify
                   His Early Release, or That the Requested Reduction
                   Would Be Consistent with Any Applicable Sentencing
                   Commission Policy Statement.

            Dominguez-Garcia contends that this court should

exercise its discretion and find that extraordinary and

compelling circumstances justify his early release.              He relies

primarily on the risks he faces if he contracts COVID-19 despite

being fully vaccinated.      While the court acknowledges the

seriousness of Dominguez-Garcia’s concern, the COVID-19 pandemic

                                     7
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 8 of 12   PageID #: 329



does not justify early release under the circumstances presented

here.

            According to Dominguez-Garcia, he has a BMI of 31.9.

Under the CDC’s guidance, a BMI of 31.9 “can make you more likely

to get severely ill from COVID-19,” meaning that Dominguez-Garcia

may be more likely to need hospitalization, intensive care, or a

ventilator to help him breathe, or might even die from COVID-19.

See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html (last visited June 3, 2021).

While Dominguez-Garcia’s mild intermittent asthma does not appear

to be of the necessary severity (moderate to severe) to make him

more likely to get severely ill from COVID-19, his chronic

pulmonary disease appears to raise his risk of a severe illness.

See id.    Although this court certainly agrees that Dominguez-

Garcia has legitimate concerns about contracting COVID-19, his

medical conditions, standing alone, are not exceptional and

compelling reasons that warrant a reduction in sentence.

            Several factors potentially reduce the risks that

Dominguez-Garcia faces.      First, at 32 years old, he is not in the

highest risk category.      Id. (“Older adults are more likely to get

severely ill from COVID-19. More than 80% of COVID-19 deaths

occur in people over age 65, and more than 95% of COVID-19 deaths

occur in people older than 45.”).


                                     8
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 9 of 12   PageID #: 330



            Second, although it is possible that Dominguez-Garcia

might suffer from a severe case of COVID-19 if infected, his

vaccination status makes that unlikely.         See

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vacc

ines/janssen.html (“The vaccine had high efficacy at preventing

hospitalization and death in people who did get sick.            No one who

got COVID-19 at least 4 weeks after receiving the J&J/Janssen

COVID-19 Vaccine had to be hospitalized.”) (last visited June 3,

2021).1   This court is certainly in no position to make a

definitive determination about immunity and is aware of the cases

indicating that this court may still exercise its discretion and

release a defendant who has been vaccinated.          However, Dominguez-

Garcia’s status as fully vaccinated against COVID-19 cannot be

ignored in any evaluation of whether there are extraordinary and

compelling reasons warranting a reduction in his sentence.

            Moreover, as of the morning of June 1, 2021, Atlanta

USP has no active cases of COVID-19 in its inmate population and

only 4 active cases of COVID-19 among staff members (who are

presumably staying home if actively infected).          Atlanta USP has

had 189 inmates and 25 staff members recover from COVID-19 and 2

inmates die from it.      Those numbers demonstrate that Atlanta USP


      1
       This court has before it a November 24, 2020, report by an
individual whose opinions about the duration of immunity preceded
the availability of COVID-19 vaccines. See ECF No. 61-1. It is
not clear that that report reflects current scientific views
about how long immunity may last with vaccines.

                                     9
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 10 of 12   PageID #: 331



 earlier had a significant COVID-19 problem.         Its COVID-19 problem

 has been reduced but certainly not eliminated.          Nevertheless, the

 relatively low number of current COVID-19 cases does not place

 Dominguez-Garcia at great risk of exposure to COVID-19,

 especially when 684 of the 2091 inmates (32.7%) at Atwater USP,

 including Dominguez-Garcia, have been fully vaccinated against

 COVID-19.

             In evaluating whether early release is justified, this

 court also must consider the factors set forth in § 3553(a), one

 of which is particularly relevant.        Dominguez-Garcia has only

 been incarcerated for about 2 2/3 years.         That is not even half

 of his 6-year sentence, which the court considered appropriate

 given the significant amount of drugs he was responsible for.             He

 does not establish that cutting his sentence to 2 2/3 years is

 warranted in light of the seriousness of his crimes, although the

 court recognizes the difficulty of conditions at his facility.

 See ECF No. 50, PageID # 196 (stating that the facility is on

 lockdown and that it has no educational programs).

             The court notes that Dominguez-Garcia has been

 disciplined three times in prison: 1) in June 2020 for being

 unsanitary or untidy; 2) in August 2019 for possessing an

 unauthorized item; and 3) in April 2019 for “phone abuse–disrupt

 monitoring.”    None of these disciplinary events appears to have

 involved violence or indicates that Dominguez-Garcia will pose a


                                     10
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 11 of 12   PageID #: 332



 danger to the community if released.        The absence of violence is

 a factor in Dominguez-Garcia’s favor, as are his rehabilitative

 attempts while imprisoned.      See ECF No. 50-1, PageID # 197.        But

 on balance, those factors do not suffice to establish that

 compassionate release is appropriate at this time.

             Under § 3582(c)(1)(A), only extraordinary and

 compelling reasons can justify a reduction in an inmate’s

 sentence.    Having considered the amount of time remaining on

 Dominguez-Garcia’s sentence, his history, and the totality of the

 medical information he has submitted, this court determines that

 the reasons raised by Dominguez-Garcia do not rise to the level

 of being extraordinary and compelling reasons warranting a

 reduction in his sentence at this time.

 III.        CONCLUSION.

             Dominguez-Garcia’s request for compassionate release

 under 18 U.S.C. § 3582(c)(1)(A) is denied.




                                     11
Case 1:17-cr-00516-SOM Document 64 Filed 06/03/21 Page 12 of 12           PageID #: 333



              It is so ordered.

              DATED: Honolulu, Hawaii, June 3, 2021.



                                         /s/ Susan Oki Mollway
                                         Susan Oki Mollway
                                         United States District Judge




 United States v. Dominguez-Garcia, Cr. No. 17-00516-SOM; ORDER DENYING DEFENDANT
 WALTER DOMINGUEZ-GARCIA'S MOTION FOR COMPASSIONATE RELEASE




                                           12
